In an action, inter alia, to recover damages for false arrest, the plaintiff appeals, as *511limited by her brief, from so much of an order of the Supreme Court, Queens County (Dye, J.), dated December 13, 1996, as granted the defendant’s motion to renew her prior motion to dismiss the complaint pursuant to CPLR 3211 (a) (7), and, upon renewal and upon treating the motion as one for summary judgment dismissing the complaint, dismissed the complaint.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The plaintiff failed to rebut the defendant’s prima facie showing that she did not instigate the plaintiff’s arrest, but merely supplied information to the police officers who determined that arrest was appropriate. Accordingly, summary judgment dismissing the complaint was properly granted (see, Vernes v Phillips, 266 NY 298; Cobb v Willis, 208 AD2d 1155; Carrington v City of New York, 201 AD2d 525; Eisenkraft v Armstrong, 172 AD2d 484; Davern v Drew, 153 App Div 844, affd sub nom. Davern v Breen, 214 NY 681).
The plaintiff’s remaining contentions are without merit. Mangano, P. J., Copertino, Joy and Florio, JJ., concur.